Case 1:19-cv-24941-XXXX Document 1 Entered on FLSD Docket 11/30/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

  TRELLANY TRAMINE PAYTON,

                 Plaintiff,
  v.

  LIVEWELL OPERATIONS II INC D/B/A
  LIVEWELL AT COURTYARD PLAZA,
  YANIR SHMARYOU,

              Defendants.
  __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

         Plaintiff, TRELLANY TRAMINE PAYTON, brings this action against Defendants,

  LIVEWELL OPERATIONS II INC D/B/A LIVEWELL AT COURTYARD PLAZA and YANIR

  SHMARYOU, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and

  alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff TRELLANY TRAMINE PAYTON was a resident of

  the State of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA.

  4.     At all times material hereto, Defendant, LIVEWELL OPERATIONS II INC D/B/A

  LIVEWELL AT COURTYARD PLAZA, was an enterprise engaged in commerce or in the

  production of goods for commerce pursuant to 29 U.S.C. § 203(s)(1)(B) because it operated an
Case 1:19-cv-24941-XXXX Document 1 Entered on FLSD Docket 11/30/2019 Page 2 of 4



  institution primarily engaged in the care of the sick, the aged, and/or the mentally ill or defective

  who reside on its premises.

  5.     At all times material hereto, Defendant, LIVEWELL OPERATIONS II INC D/B/A

  LIVEWELL AT COURTYARD PLAZA, was a Florida corporation with its principal place of

  business in South Florida, engaged in commerce in the field of operating assisted living facilities,

  at all times material hereto was the “employer” of Plaintiff as that term is defined under statutes

  referenced herein, engaged along with its employees in interstate commerce, and has annual gross

  sales and/or business volume of $500,000 or more.

  6.     Defendants, LIVEWELL OPERATIONS II INC D/B/A LIVEWELL AT COURTYARD

  PLAZA and the entities Livewell Operations III Inc, Livewell at Grand Court Lakes LLC, Livewell

  Home I LLC, and Livewell Home III LLC, are a single enterprise under the Fair Labor Standards

  Act, performed related activities through unified operation and common control for a common

  business purpose, engaged along with their employees in interstate commerce, and have an annual

  gross sales and/or business volume of $500,000 or more.

  7.     Defendant, YANIR SHMARYOU, is a resident of Miami-Dade County, Florida and was,

  and now is, a manager of Defendant, LIVEWELL OPERATIONS II INC D/B/A LIVEWELL AT

  COURTYARD PLAZA, controlled Plaintiff’s duties, hours worked, and compensation, and

  managed the day-to-day operations of LIVEWELL OPERATIONS II INC D/B/A LIVEWELL AT

  COURTYARD PLAZA. Accordingly, YANIR SHMARYOU was and is an “employer” of the

  Plaintiff within the meaning of 29 U.S.C. §203(d).

  8.      Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.
Case 1:19-cv-24941-XXXX Document 1 Entered on FLSD Docket 11/30/2019 Page 3 of 4



  9.      Plaintiff TRELLANY TRAMINE PAYTON worked for Defendants as an intake

  coordinator.

  10.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  11.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

  set forth herein in full.

  16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

  to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 1:19-cv-24941-XXXX Document 1 Entered on FLSD Docket 11/30/2019 Page 4 of 4



                                     Respectfully submitted,

                                     Koz Law, P.A.
                                     320 S.E. 9th Street
                                     Fort Lauderdale, Florida 33316
                                     Phone: (786) 924-9929
                                     Fax: (786) 358-6071
                                     Email: ekoz@kozlawfirm.com




                                     Elliot Kozolchyk, Esq.
                                     Bar No.: 74791
